     2:19-cv-01079-RMG-MGB         Date Filed 04/21/20      Entry Number 40        Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Alicia Bolden,                              )              Civil Action No. 2:19-1079-RMG
                                            )
                       Plaintiff,           )
                                            )
        v.                                  )                  ORDER AND OPINION
                                            )
South Carolina Department of Disabilities )
and Special Needs; Valeria Bryant, in her )
individual and official capacity; Claudette )
Fields, in her individual and               )
official capacity,                          )
                                            )
                       Defendants.          )
___________________________________ )

         Before the Court is the Report & Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 36) recommending the Court grant in part and deny in part the motion for judgment on

the pleadings of Defendants South Carolina Department of Disabilities and Special Needs

(“DDSN”), Valeria Bryant, in her individual and official capacity, and Claudette Fields, in her

individual and official capacity, (Dkt. No. 25). For the reasons set forth below, the Court adopts

the R & R as the order of the Court.

I.       Background

         In 2008 Defendant DDSN hired Plaintiff Alicia Bolden as a “Human Services Assistant II”

at its Costal Regional Center. (Dkt. No. 22 ¶ 13).1 DDSN is a South Carolina agency that “plans,



1
  For the purposes of ruling on Defendants’ motion for judgment on the pleadings, all allegations
in the Second Amended Complaint are assumed to be true and all reasonable inferences are
drawn in favor of Plaintiff, the non-moving party. George v. Duke Energy Ret. Cash Balance
Plan, 560 F. Supp. 2d 444, 453 (D.S.C. 2008) (In ruling on a motion for judgment on the
pleadings, the Court must “‘accept all well-pleaded allegations in the plaintiff's complaint as true
and draw all reasonable factual inferences from those facts in the plaintiff's favor.’”) (citing
Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir.1999)).



                                                -4-
 2:19-cv-01079-RMG-MGB             Date Filed 04/21/20      Entry Number 40        Page 2 of 12




develops, coordinates and funds services for South Carolinians with severe, lifelong disabilities .

. . .” (Id. ¶ 10). Costal Regional Center is one of four DDSN residential facilities. (Id. ¶ 11).

“[C]ertain DDSN employees . . . are required to administer and handle the funds of the residents

they oversee and care for.” (Id. ¶ 14). Under DDSN written policy, these “employees are not

allowed to hold client funds for more than five days.” (Id. ¶ 15).

       Sometime in 2016, however, Plaintiff sent a report to Laurie McCurley, Financial Director,

that Defendant Valeria Bryant, a Lead Direct Service manager at the Costal Regional Center, had

held client funds for a period of three months and had misappropriated said funds for her personal

use. (Id. ¶¶ 16-18). McCurley reported the misappropriation to Defendant Claudette Fields,

Service Director “over the entire residential department.” (Id. ¶ 21). DDSN allegedly took no

action and Plaintiff, in October 2016, emailed the same report to Human Relations Director John

Dooney, Facility Administrator Rebecca Hill, Human Relations Director Blake Sayers, and

District II Director Rufus Britt. Plaintiff also sent the report concerning the embezzlement charges

to the South Carolina Law Enforcement Division (“SLED”). (Id. ¶¶ 25-26). SLED investigated

but Hill had allegedly removed documentary evidence of Bryant’s embezzlement. (Id. ¶¶ 27-28).

Though SLED was unable to discover “documentary evidence” of Bryant’s embezzlement, an

auditor’s report on the SLED investigation, completed February 23, 2017, nevertheless found that

wrongdoing had occurred. (Id. ¶¶ 29-30).

       As a result of Plaintiff sending the above report to McCurley and SLED, Fields and Bryant

began retaliating against Plaintiff, culminating in DDSN terminating Plaintiff’s employment.

Plaintiff alleges Fields authored, in retaliation, various unsubstantiated recommendations for

disciplinary action against Plaintiff. See (id. ¶¶ 35-52). Bryant initialed these recommendations,

thus signaling, according to Plaintiff, Bryant’s endorsement of them and demonstrating Bryant’s




                                                -4-
    2:19-cv-01079-RMG-MGB          Date Filed 04/21/20      Entry Number 40        Page 3 of 12




authority to recommend disciplinary action against Plaintiff. (Id. ¶¶ 34-35, 39, 41-47, 50-52, 56).

Fields also began requiring Plaintiff to sign in and out of work as a result of her “excessive

tardiness.” (Id. ¶¶ 41, 47). When Plaintiff refused to comply with this requirement, on the basis

that it was mere retaliation for Plaintiff’s reporting Bryant’s alleged embezzlement, DDSN

suspended Plaintiff. (Id. ¶¶ 52-53).

        In April 2017, Plaintiff notified the Equal Employment Opportunity Commission

(“EEOC”) that she had a Title VII claim of discrimination against DDSN and began the process

of filing a Charge of Discrimination. Around May 2017, DDSN learned that Plaintiff had initiated

a charge of discrimination. (Id. ¶¶ 54-55). On June 7, 2017, in retaliation for contacting the EEOC,

Fields authored a recommendation for Plaintiff’s dismissal, which both Fields and Bryant initialed.

(Id. ¶¶ 56-61). And on June 16, 2017, DDSN terminated Plaintiff effective June 20, 2017. (Id. ¶

58). Though Plaintiff’s complaint states she received a Notice of Right to Sue from the EEOC “on

or about December 14, 2018,” the Notice of Right to Sue itself, attached to Plaintiff’s opposition

to Defendants’ motion for judgment on the pleadings, indicates the Notice of Right to Sue was

mailed to Plaintiff on December 14, 2018. (Dkt. No. 28-2).2

        Plaintiff filed her complaint against Defendants on March 15, 2019 in state court, (Dkt. No.

1-1), and Defendants removed the action on April 12, 2019, (Dkt. No. 1). Plaintiff filed an


2
  The Court can properly consider the EEOC Notice of Right to Sue as it is incorporated by
reference into Plaintiff’s Second Amended Complaint. See Philips v. Pitt Cty. Mem’l Hosp., 572
F.3d 176, 179–80 (4th Cir. 2009) (allowing the court to consider, without converting the motion
to dismiss into one for summary judgment, “documents attached to the complaint . . . as well as
those attached to the motion to dismiss, so long as they are integral to the complaint and
authentic”); Reedjospeph-Minkins v. DC Gov’t Dept of Youth Rehab. Servs., No. ELH-17-CV-45,
2018 WL 3049509, at *6 (D. Md. June 20, 2018) (considering notice of right to sue, without
converting motion to dismiss into one for summary judgment, because exhibit was integral to the
complaint); Lake v. Capital One Bank, N.A., No. 1:11-CV-1342, 2012 WL 12973539, at *1 & n.1
(E.D. Va. June 28, 2012), aff’d sub nom. Lake v. Capital One Bank, 487 F. App’x 111 (4th Cir.
2012) (same).


                                                -4-
    2:19-cv-01079-RMG-MGB           Date Filed 04/21/20      Entry Number 40        Page 4 of 12




Amended Complaint on May 5, 2019, (Dkt. No. 9), and a Second Amended Complaint on May

22, 2019, (Dkt. No. 22). Plaintiff’s Second Amended Complaint alleges three causes of action:

(1) retaliation in violation of 42 U.S.C. § 1983 against all Defendants; (2) retaliation in violation

of 42 U.S.C. § 2000e, Title VII of the Civil Rights Act of 1964 (“Title VII”), against DDSN; and

(3) wrongful discharge in violation of public policy against DDSN under South Carolina law. (Id.

¶¶ 88–107). Plaintiff’s § 1983 claim alleges Defendants, acting under the color of state law,

deprived Plaintiff of her constitutional right to free speech in violation of the First Amendment by

retaliating against her for reporting Defendant Bryant’s “serious governmental misconduct” to

McCurley and SLED. In addition to monetary damages, and despite not seeking reinstatement

from DDSN, Plaintiff seeks injunctive relief prohibiting Defendants from retaliating against

DDSN employees for engaging in “protected activity or constitutionally free speech.” Plaintiff’s

Title VII claim alleges that DDSN wrongfully terminated her employment in retaliation for her

filing a Charge of Discrimination against the agency with the EEOC.3

        On September 23, 2019, Defendants filed a motion for judgment on the pleadings seeking

dismissal of Plaintiff’s Second Amended Complaint in its entirety. (Dkt. No. 25). Plaintiff filed a

response in opposition on October 4, 2019, (Dkt. No. 28), and Defendants filed a reply on October

21, 2019, (Dkt. No. 32). The Magistrate Judge issued an R & R on March 2, 2020 granting in part

and denying in part Defendants’ motion. (Dkt. No. 36). Defendants filed timely objections on

March 16, 2020, (Dkt. No. 38), to which Plaintiff replied, (Dkt. No. 39). Defendants’ motion is

fully briefed and ripe for disposition.



3
 As the Magistrate Judge explained in detail in the R & R, while Plaintiff’s Second Amended
Complaint does reference race discrimination in relation to her Charge of Discrimination against
DDSN, her second cause of action is explicitly limited to retaliation for filing said charge with the
EEOC. (Dkt. No. 22 ¶¶ 98–104).


                                                -4-
  2:19-cv-01079-RMG-MGB             Date Filed 04/21/20       Entry Number 40         Page 5 of 12




II.    Legal Standard

       A.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). Where a party objects to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. Where a party fails to file any specific objections, “a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Defendants filed objections

and the R & R is reviewed de novo.

       B.      Judgment on the Pleadings

       “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A judgment on the pleadings is only

warranted if “the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.” Lewis v. Excel Mech., LLC, 2:13-

CV-281-PMD, 2013 WL 4585873 at * 2 (D.S.C. Aug. 28, 2013). The Court’s review is therefore

limited to the pleadings, Abell Co. v. Balt. Typographical Union No. 12, 338 F.2d 190, 193 (4th

Cir. 1964), and to “any documents and exhibits attached to and incorporated into the pleadings,”


                                                 -4-
  2:19-cv-01079-RMG-MGB             Date Filed 04/21/20       Entry Number 40         Page 6 of 12




Lewis, 2013 WL 4585873 at *1. The pleadings on a Rule 12(c) motion should be construed in the

light most favorable to the non-movants. Burbach Broad. Co. v. Elkins Radio Corp., 278 F.3d 401,

405–06 (4th Cir. 2002). Therefore, the “court must accept all well pleaded factual allegations in

the non-moving party's pleadings as true and reject all contravening assertions in the moving

party's pleadings as false.” Lewis, 2013 WL 4585873, at *2 (internal quotations omitted).

III.   Discussion

       After a thorough review of the parties arguments, the R & R, and Defendants’ objections,

the Court finds that the Magistrate Judge ably addressed the issues and correctly concluded that

Defendants’ motion for judgment on the pleadings: (1) be granted as to Plaintiff’s § 1983 claims

against all Defendants in their official capacity; (2) be denied as to Plaintiff’s § 1983 claim against

Defendants Bryant and Fields in their individual capacity; (3) be denied as to Plaintiff’s Title VII

retaliation claim against DDSN; and (4) be granted as to Plaintiff’s wrongful termination claim

against DDSN under South Carolina law.

       A.      DDSN Is Immune From Suit Under § 1983 and All Defendants are Immune
               From Suit Under § 1983 In Their Official Capacities

       Upon a review of the parties’ arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the issues and correctly determined that DDSN is immune from suit under §

1983. The Magistrate Judge correctly determined that DDSN, a state agency, is an “arm of the

state” immune from suit under § 1983 pursuant to the Eleventh Amendment. See S.C. Dep’t of

Disabilities & Special Needs v. Hoover Universal, Inc., 535 F.3d 300, 308 (4th Cir. 2008) (DDSN

is an arm of the State of South Carolina); Gray v. Laws, 51 F.3d 426, 430 (4th Cir. 1995) (Eleventh

Amendment immunity bars suits brought by citizens against states and arms of the state in federal

court). Therefore, the Magistrate Judge correctly determined that all Defendants, in their official

capacities, are immune from suit under § 1983 and that the Ex Parte Young exception is



                                                 -4-
    2:19-cv-01079-RMG-MGB            Date Filed 04/21/20        Entry Number 40          Page 7 of 12




inapplicable because Plaintiff does not request that she be reinstated by DDSN. Gray, 51 F.3d at

430 (“state officers acting in their official capacity are also entitled to Eleventh Amendment

protection, because ‘a suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official's office,’ and ‘[a]s such, it is no different from a

suit against the State itself.’”); Brown v. Lieutenant Governor’s Office on Aging, 697 F. Supp. 2d

632, 635 n.5 (D.S.C. 2010) (finding that plaintiff’s allegations of wrongful termination reflected

an ongoing violation of federal law under Ex Parte Young to the extent she sought reinstatement

as a remedy).

        B.      Plaintiff States a § 1983 Claim Against Defendants Bryant and Fields, Who
                Are Not Entitled to Qualified Immunity

        Upon a review of the parties’ arguments, the R & R, Defendants’ objections and Plaintiff’s

reply to said objections, the Court finds the Magistrate Judge ably addressed the claims against

Defendants Bryant and Fields and correctly found Plaintiff states a § 1983 claim against both in

their individual capacity. The First Amendment protects public employees from termination of

their employment in retaliation for their exercise of speech on matters of public concern. McVey

v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998). To “state[] a claim under the First Amendment for

retaliatory discharge,” Plaintiff must allege she “was speaking as a citizen upon a matter of public

concern.” Id. 277-78.

        Bryant and Fields object that the Magistrate Judge incorrectly determined Plaintiff acted

as a private citizen in reporting Bryant to SLED. (Dkt. No. 38 at 3-11). In their objections,

Defendants argue, for the first time,4 that because S.C. Code § 43-35-25 required Plaintiff to report



4
  The Court exercises its discretion to address Bryant and Field’s new argument. ContraVest Inc.
v. Mt. Hawley Ins. Co., 273 F. Supp. 3d 607, 620 (D.S.C. 2017) (“The [C]ourt need not decide
this issue as defendant waived the argument by failing to raise it before the magistrate judge.”).



                                                   -4-
  2:19-cv-01079-RMG-MGB             Date Filed 04/21/20      Entry Number 40       Page 8 of 12




“abuse, neglect, or exploitation of a vulnerable person directly to SLED,” Plaintiff could not have

been speaking as a private citizen. Garcetti v. Ceballos, 547 U.S. 410, 424, 126 S. Ct. 1951, 1961

(2006) (“Proper application of our precedents thus leads to the conclusion that the First

Amendment does not prohibit managerial discipline based on an employee's expressions made

pursuant to official responsibilities.”). Section 43-35-25 applies to “caregivers,” who are defined

in § 43-35-10 as persons who “who provide[] care to a vulnerable adult, with or without

compensation, on a temporary or permanent or full or part-time basis and includes, [and] is not

limited to, a relative, household member, day care personnel, adult foster home sponsor, [or]

personnel of a public or private institution or facility.”

        Drawing all reasonable inferences in favor of Plaintiff, the non-moving party, and given

the limited information available at this early stage of litigation, the Court finds that Plaintiff,

employed by DDSN initially as a “Human Services Assistant II” and later as a “Human Services

Specialist II,” (Dkt. No. 22 ¶ 68), is not a “caregiver” subject to § 43-35-25’s reporting

requirements. Though Plaintiff might constitute “personnel of a public . . . institution,” no

allegation in Plaintiff’s complaint allows the Court to draw the inference that Plaintiff’s job

functions necessarily include “provid[ing] care” to vulnerable individuals. See (Dkt. No. 22 ¶ 14)

(noting only “certain” DDSN employees directly handle client funds). To assume the contrary, as

Bryant and Fields would have it, (Dkt. No. 38 at 5), would be unreasonable. Further, § 43-35-

25(D)(1) requires “caregivers” to report “abuse, neglect, or exploitation of a vulnerable person” to

the “Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division.”

(Emphasis added). Here, Plaintiff only alleges she reported Bryant’s misconduct to SLED

generally and did not specify to which unit of SLED, if any, Plaintiff submitted her report. (Dkt.

No. 22 ¶ 26). Again, drawing all reasonable inferences in favor of Plaintiff, the non-moving party,




                                                  -4-
    2:19-cv-01079-RMG-MGB           Date Filed 04/21/20      Entry Number 40        Page 9 of 12




the Court infers Plaintiff went outside the established chain of command and did not report

Bryant’s alleged misconduct to the Vulnerable Adults Investigations Unit of SLED. Having

rejected Bryant and Field’s objections for the above reasons, the Court finds Plaintiff reported

Bryant to SLED as a private citizen.

        Bryant and Fields also object that the Magistrate Judge incorrectly determined that

Plaintiff’s report to SLED was a matter of public concern. Bryant and Fields’ objections, however,

repeat arguments raised before the Magistrate Judge. The Court will not address these objections

because the Court agrees with and adopts the R & R, which fully explains why these arguments

should be rejected.

        Bryant and Fields further object that Plaintiff’s complaint does not allege either individual

acted “under color of law.” Burks v. S.C. Dep't of Prob., Parole & Pardon Serv., No. 1:14-CV-

0009 DCN SVH, 2014 WL 1166334, at *2 (D.S.C. Mar. 21, 2014) (alleged violation of federal

right must be committed by a person acting under the color of state law). Again, Bryant and Fields

repeat the same arguments which they raised before the Magistrate Judge. Because the Court

agrees with and adopts the R & R, which fully explains why Bryant and Fields’ arguments should

be rejected, the Court will not discuss said objections.5 See, e.g., Mitchell v. Sands, No. 3:06-CV-

629, 2007 WL 675728, at *3 (D.S.C. Feb. 28, 2007) (referencing West v. Atkins, 487 U.S. 42, 42

(1988)) (explaining that a state employee acts under the color of state law when, as Bryant is

alleged to have done here, she abuses her position with the state while performing in her official

capacity or exercising official responsibilities).




5
  Defendants do not substantively contest Fields’ authority to issue disciplinary actions against
Plaintiff, (Dkt. No. 25 at 10), and the Court finds, as the Magistrate Judge correctly determined,
that Fields has final policy making authority on behalf of DDSN.


                                                     -4-
 2:19-cv-01079-RMG-MGB              Date Filed 04/21/20       Entry Number 40         Page 10 of 12




       Accordingly, as the Magistrate Judge determined, neither Bryant nor Fields is entitled to

qualified immunity. “Qualified immunity shields government officials from civil liability insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Hill v. Crum, 727 F.3d 312, 321 (4th Cir. 2013)

(referencing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). A “qualified immunity analysis,”

therefore, “typically involves two inquiries: (1) whether the plaintiff has established the violation

of a constitutional right, and (2) whether that right was clearly established at the time of the alleged

violation.” McBeth v. City of Union, No. 7:15-CV-1473-BHH, 2018 WL 4594987, at *6 (D.S.C.

Sept. 25, 2018) (citing Raub v. Campbell, 785 F.3d 876, 881 (4th Cir. 2015)). For the reasons

stated above and those stated in the R & R, Plaintiff has adequately alleged a violation of a clearly

established constitutional right by Bryant and Fields. See Durham v. Jones, 737 F.3d 291, 303 (4th

Cir. 2013) (noting that “where public employees are speaking out on government misconduct, their

speech warrants protection”). Bryant and Fields are not entitled to qualified immunity.

       C.      Plaintiff’s Title VII Claim Was Timely Filed

       Upon a review of the parties’ arguments, Defendants’ objections—which again rehash

arguments put before the Magistrate Judge—and the R & R, the Court finds the Magistrate Judge

correctly determined that Plaintiff’s Title VII claim is timely. The Court reviewed Plaintiffs’ Title

VII claim and its respective Notice of Right to Sue. Under Title VII, a claimant must file a civil

action within ninety (90) days of the date of her receipt of a duly issued notice of right to sue from

the EEOC or face dismissal. Harper v. Burgess, 701 F.2d 29, 30 (4th Cir. 1983) (affirming

dismissal of a lawsuit brought pursuant to Title VII because the plaintiff did not file suit within the

ninety-day limitation period required by 42 U.S.C. § 2000e-5(f)). When the actual date of the

plaintiff’s receipt of notice is unknown or in dispute, “the court presumes receipt three days after

mailing.” Dunbar v. Food Lion, 542 F. Supp. 2d 448, 450–51 (D.S.C. 2008) (citation omitted);


                                                  -4-
    2:19-cv-01079-RMG-MGB          Date Filed 04/21/20       Entry Number 40        Page 11 of 12




Ish v. Arlington Cty. Virginia, 918 F.2d 955 (4th Cir. 1990) (holding that, under what is now Fed.

R. Civ. P. 6(d), if the date of receipt of the right to sue notice is unknown or disputed, the ninety-

day period begins to run three days after the mailing date).

        Here, the Notice of Right to Sue Plaintiff received indicated it was mailed on December

14, 2018. (Dkt. No. 28-2). To assume that Plaintiff received it that same day, as Defendant would

have it, is unreasonable. Because Plaintiff alleges she received the Notice of Right to Sue “on or

about” December 14, 2018, and the Notice of Right to Sue indicates it was mailed December 14,

2018, the date on which Plaintiff received the Notice of Right to Sue is uncertain. The Court

presumes Plaintiff received the Notice of Right to Sue on December 17, 2018. And by filing her

initial complaint on March 15, 2019, Plaintiff filed within the ninety-day period. Plaintiff’s

complaint is timely.

        D.     Plaintiff’s State Law Claim Must Be Dismissed

         Upon a review of the parties’ arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the claims against Defendants and correctly determined that Plaintiff’s claim

for wrongful termination against DDSN in violation public policy must be dismissed. Plaintiff

alleges the public policy violated by her termination is S.C. Code § 16-17-560.6 In South Carolina,

an “at-will employee may be terminated at any time for any reason or for no reason, with or without

cause,” except “where there is a retaliatory termination . . . in violation of a clear mandate of

public policy.” Barron v. Labor Finders of S.C., 393 S.C. 609, 614, 713 S.E.2d 634, 636–37

(2011). Where, however, a separate “statute creates a substantive right . . . and provides a remedy



6
 Section 16-17-560 makes it “unlawful for a person to . . . discharge a citizen from employment
or occupation . . . because of political opinions or the exercise of political rights and privileges
guaranteed to every citizen by the Constitution and laws of the United States or by the Constitution
and laws of this State.”


                                                 -4-
 2:19-cv-01079-RMG-MGB             Date Filed 04/21/20       Entry Number 40          Page 12 of 12




for infringement of that right, the plaintiff is limited to that statutory remedy” and may not pursue

a “wrongful termination” in violation of public policy claim. Lawson v. S.C. Dep't of Corr., 340

S.C. 346, 350, 532 S.E.2d 259, 261 (2000). Here, the Magistrate Judge correctly determined that

both § 1983 and the South Carolina Whistleblower Act, S.C. Code § 8-27-20(A), allow Plaintiff

to pursue claims for wrongful termination. Because Plaintiff has available statutory remedies, she

cannot bring a separate wrongful termination claim under the “public policy exception.”

IV.    Conclusion

       For the reasons set forth above, the Court adopts in full the R & R of the Magistrate Judge

(Dkt. No. 36). Defendants’ motion for judgment on the pleadings (Dkt. No. 25) is GRANTED in

part and DENIED in part. Defendants’ motion is GRANTED as to Plaintiff’s § 1983 claim

against all Defendants in their official capacity and Plaintiff’s wrongful termination in violation of

public policy claim against Defendant DDSN. Defendants’ motion is DENIED as to Plaintiff’s §

1983 claims against Defendants Bryant and Fields in their individual capacity and Plaintiff’s Title

VII claim against Defendant DDSN.

       AND IT IS SO ORDERED.


                                                       s/ Richard Mark Gergel
                                                       United States District Judge

April 21, 2020
Charleston, South Carolina




                                                 -4-
